RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2519-20

B.R.B.,

          Plaintiff-Respondent,

v.

C.M.B.,

     Defendant-Appellant.
________________________

                   Submitted February 17, 2022 – Decided March 2, 2022

                   Before Judges Haas and Mitterhoff.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Cape May County
                   Docket No. FV-05-0365-21.

                   Anthony J. Harvatt, II, attorney for appellant.

                   Respondent has not filed a brief.

PER CURIAM

          Plaintiff commenced this action, pursuant to the Prevention of Domestic

Violence Act, N.J.S.A. 2C:25-17 to -35, based on an allegation that defendant
harassed her by sending her a series of emails from fictitious email accounts he

created questioning plaintiff about her new relationship, the baby she was

expecting, and her current living arrangements. At the conclusion of a final

hearing at which only plaintiff testified, 1 the judge rendered detailed findings of

fact and entered a final restraining order (FRO) in plaintiff's favor.

      On appeal, defendant argues the judge "erred in finding for the plaintiff

and entering the [FRO] as the legal conclusions were manifestly unsupported by

the competent relev[a]nt and reasonably credible evidence ad[d]uced below."

We find insufficient merit in this argument to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). We add only the following brief comments.

      Our review of a trial judge's fact-finding function is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). A judge's findings of fact are "binding on

appeal when supported by adequate, substantial, credible evidence." Id. at 411-

12 (citing Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).

      Deference is particularly warranted where, as here, "the evidence is

largely testimonial and involves questions of credibility." Id. at 412 (quoting In

re Return of Weapons of J.W.D., 149 N.J. 108, 117 (1997)). Such findings



1
  Defendant was represented by counsel at the hearing. Plaintiff represented
herself.
                                                                              A-2519-20
                                         2
become binding on appeal because it is the trial judge who "sees and observes

the witnesses," thereby possessing "a better perspective than a reviewing court

in evaluating the veracity of witnesses." Pascale v. Pascale, 113 N.J. 20, 33

(1988) (quoting Gallo v. Gallo, 66 N.J. Super. 1, 5 (App. Div. 1961)). Therefore,

we will not disturb a judge's factual findings unless convinced "they are so

manifestly unsupported by or inconsistent with the competent, relevant[,] and

reasonably credible evidence as to offend the interests of justice. . . ." Rova

Farms, 65 N.J. at 484 (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super.

154, 155 (App. Div. 1963)).

      The trial judge found plaintiff "inherently believable in her testimony."

The judge's determination that defendant harassed plaintiff by sending her the

alarming emails was squarely based upon plaintiff's credible testimony

concerning the predicate acts, and her equally reliable testimony about

defendant's prior history.

      During a prior domestic violence proceeding between the parties,

defendant admitted he knew who was sending plaintiff the disturbing

communications and claimed he had told this person to stop doing so. However,

the judge accepted plaintiff's testimony that only defendant had a motive to send

her the emails, the emails continued after defendant stated he would stop them,


                                                                           A-2519-20
                                       3
and the messages contained information about her that only defendant would

know. We find no principled reason for second-guessing this determination.

      After careful examination of the record, we are also satisfied that this same

evidence more than amply demonstrated the judge's determination that plaintiff

needed a FRO to protect her from further harassing communications. Silver v.

Silver, 387 N.J. Super. 112, 126-27 (App. Div. 2006).

      Affirmed.




                                                                             A-2519-20
                                        4